Judgment unanimously affirmed. Memorandum: Defendant, while represented by counsel, negotiated a bargained plea to a *934reduced charge of attempted robbery in the first degree in full satisfaction of the indictment. There is nothing in the record to indicate that defense counsel had any difficulty communicating with defendant or that defendant was incapable of assisting in his own defense, nor is there any indication that defendant engaged in bizarre behavior. Thus, there is no merit to defendant’s contention that County Court should have, sua sponte, ordered a competency examination (see, CPL 730.10 [2]; People v Ross, 185 AD2d 661, lv denied 80 NY2d 934). The court did not err in proceeding to impose sentence without conducting further inquiry to determine whether defendant had knowingly waived the potential defense of intoxication. During the plea colloquy, defendant freely admitted the facts surrounding the robbery of the elderly couple in their home, including the nature of his involvement and the involvement of his codefendant, and never indicated to the court that he did not know what he was doing. (Appeal from Judgment of Erie County Court, McCarthy, J.—Attempted Robbery, 1st Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.